DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
	Applicant added new claim limitations. Newly searched arts US10168419 and the current cited prior art KR101462913 appear to teach some of the features. However, the proposed amendments to claims 14 and 26 would necessitate substantial further reconsideration and/or search.  

	Applicant’s argument (REMARKS page 7) about objection to claim 18 is a typo. 

Regarding Applicant’s argument (REMARKS page 7 lines 2-3 from bottom) about branch from a common connecting distribution line in claim 14, Examiner maintains previous rejections because Jeong [0016] lines 4-8 discloses that “an Rx switch unit configured to selectively connect the Rx antennas”, that is, the switch provides two branches connected to different antennas. 

Regarding Applicant’s argument (REMARKS page 8 lines 3-4) about structure in Kamo, Examiner maintains previous rejections because the structure is in Jeong.

Regarding Applicant’s argument (REMARKS page 9 lines 9-24) about translation of prior art (Choi) and ascertaining a road condition in the rejection of claim 26, Examiner maintains previous rejections because 1) “the English translation is currently available for the Office Action”, as in the previous Office Action; 2) “ascertaining a road condition” is obtained from the “information obtained” (Choi [0036] line 3). Since road surface has different reflection feature for vertical polarization wave and horizontal polarization wave, the “information obtained” will show the road condition (Choi lines 2-4 above [0020]). The “ascertaining a road condition” is determined via comparison between obtained reflections of vertical polarization wave and horizontal polarization wave ([0039] lines 6-8).

Regarding Applicant’s argument (REMARKS page 10 lines 2-8) about the rejection of claim 27, Examiner maintains previous rejections because correlation measurement is a time series for two signal time series (e.g. reflected signals with of vertical polarization and horizontal polarization). Correlation measures signal relationship changing over time.

Regarding Applicant’s argument (REMARKS page 10 line 14) about the rejection of claim 29, Examiner maintains previous rejections because 1) in object recognition, comparison is performed (see Choi [0038] line 4 comparing); 2) permittivity, which relates to surface material and polarization, is a kind of weighting to reflected signal.

Regarding Applicant’s argument (REMARKS page 10 lines 1-2 from bottom) about rejection of claim 30, Examiner maintains previous rejections because “both of these types of antenna” is achieved by combination of the prior arts. 

Regarding Applicant’s argument (REMARKS page 8 lines 4-5 from bottom) about rejection of claim 31-32, Examiner maintains previous rejections because the antennas are selectively connected (see Jeong [0059] lines 15-19), which can obtain the pattern in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          


/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648